               Case 3:16-cv-04721-VC Document 241 Filed 01/19/21 Page 1 of 3



 1   James R. Patterson, CA State Bar No. 211102
     Jennifer M. French, CA State Bar No. 265422
 2   PATTERSON LAW GROUP APC
     1350 Columbia Street, Suite 603
 3   San Diego, CA 92101
     Telephone: (619) 756-6990
 4   Facsimile: (619) 756-6991
     jim@pattersonlawgroup.com
 5   jenn@pattersonlawgroup.com

 6   Attorneys for Plaintiffs and the Class

 7   [Additional counsel on signature page]

 8

 9                                   UNITED STATES DISTRICT COURT

10                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   BUCKEYE TREE LODGE AND SEQUOIA                     Case No. 3:16-cv-04721-VC
     VILLAGE INN, LLC, a California limited
13   liability company, 2020 O STREET
     CORPORATION, INC, D/B/A THE MANSION                CLASS ACTION
14   ON O STREET, PROSPECT HISTORIC
     HOTEL, and SHILOH MORNING INN, LLC, a              JOINT CASE MANAGEMENT CONFERENCE
15   Oklahoma limited liability company,                STATEMENT, STIPULATION TO MODIFY
     individually and on behalf of themselves and all   DEADLINE, AND [PROPOSED] ORDER
16   others similarly situated,

17          Plaintiffs,
18   vs.
19
     EXPEDIA, INC., a Washington corporation;
20   HOTELS.COM, L.P., a Texas limited
     partnership; HOTELS.COM GP, LLC, a Texas
21   limited liability company; ORBITZ, LLC, a
     Delaware limited liability company,
22

23          Defendants.

24

25

26
27

28

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT, STIPULATION, AND [PROPOSED] ORDER
                                                                Case No. 16-cv-04721-VC
                 Case 3:16-cv-04721-VC Document 241 Filed 01/19/21 Page 2 of 3



 1          Plaintiffs Buckeye Tree Lodge and Sequoia Village Inn, LLC, 2020 O Street Corporation, Inc.

 2   D/B/A The Mansion on O Street, Prospect Historic Hotel, and Shiloh Morning Inn, LLC and Defendants

 3   Expedia, Inc., Orbitz, LLC, Hotels.com, L.P., and Hotels.com GP, LLC, and Venere Net S.r.L.

 4   (collectively, “Expedia”) respectfully submit this Joint Statement in advance of the Case Management

 5   Conference scheduled on January 26, 2021, at 2:00 p.m. The Parties have met and conferred under Civil

 6   Local Rule 16-9(d) and the Court’s Civil Trial Standing Order (“Trial Order”), and provide the following

 7   information per the Court’s instructions (ECF No. 239):

 8          1.       On December 3, 2020, the Parties attended a second mediation with Judge Infante and

 9   reached an agreement in principle on December 4, 2020. The Parties are preparing a formal settlement

10   agreement.

11          2.       In light of the settlement, the Parties seek relief from the January 15, 2021 deadline to

12   make pre-trial disclosures under Federal Rule of Civil Procedure 26(a)(3).

13          3.       The Parties anticipate finalizing the agreement before the Further Case Management

14   Conference scheduled on January 26, 2021 and will promptly notify the Court as soon as the process is

15   complete.

16

17   IT IS SO AGREED UPON AND STIPULATED.
18

19   Dated: January 19, 2021                          PATTERSON LAW GROUP, APC
                                                      CUNEO GILBERT & LaDUCA, LLP
20
                                                      By:      /s/ Jennifer M. French______________
21

22                                                    Attorneys for Plaintiffs and the Class

23   Dated: January 19, 2021                          COVINGTON & BURLING LLP

24                                                    By:      /s/ Simon Frankel
25                                                    Attorneys for Defendants
26
27

28
                                          1
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT, STIPULATION, AND [PROPOSED] ORDER
                                                                Case No. 16-cv-04721-VC
Case 3:16-cv-04721-VC Document 241 Filed 01/19/21 Page 3 of 3
